Exhibit 10.2

INDEMNIFICATION AND COST SHARING AGREEMENT

RGC RESOURCES, INC., BLUEFIELD GAS COMPANY

and

ANGD, LLC.

This Indemnification and Cost Sharing Agreement, dated as of October 31, 2007
(hereinafter “Indemnification Agreement”), is made by and between RGC Resources,
Inc. a Virginia corporation (“RGC” or “Seller”), Bluefield Gas Company, a West
Virginia corporation (“Bluefield”) and ANGD LLC, a Virginia limited liability
company (the “Buyer”), and provides as follows:

WHEREAS, RGC owns all of the issued and outstanding capital stock of Bluefield
Gas Company, a West Virginia corporation (“BGC”); and

WHEREAS, the Buyer, through its wholly owned subsidiary Appalachian Natural Gas
Distribution Company, is engaged in the business of certain natural gas
distribution and activities related thereto in the state of Virginia; and

WHEREAS, by Purchase and Sale Agreement dated February 20, 2007 (“Purchase and
Sale Agreement”), the Buyer has agreed to purchase from the Seller and the
Seller has agreed to sell to Buyer, all of the issued and outstanding capital
stock of BGC (the “Stock Interest”); and

WHEREAS, pursuant to the terms of the Purchase and Sale Agreement, the Seller is
retaining certain real property which is  3/4 acres bordering on Pulaski Street
and Rock Street in the City of Bluefield, West Virginia, as identified on the
plat dated 11/22/96 by Appalachian, Engineering & Surveying, Inc. (the
“Property”) at the request of the Buyer; and

WHEREAS, as an integral part of the consideration for the Purchase and Sale
Agreement and as an inducement for Seller to enter into the Purchase and Sale
Agreement, the Buyer and Seller have agreed to certain mutual undertakings as
well as limited indemnification from any unrecoverable costs, claims, or
expenses (as defined herein) arising out of or in connection with any matters
arising under Environmental Laws (as defined in the Purchase and Sale Agreement)
and relating to the Property; and

WHEREAS, this Agreement is being executed and delivered contemporaneously with
the Sale and Purchase Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and for other good and valuable



--------------------------------------------------------------------------------

consideration, the receipt and sufficiency of which is acknowledged, and
intending to be legally bound, the parties agree as follows:

1. Definitions and Defined Terms. Unless the context otherwise requires or as
otherwise defined herein, capitalized terms used in this Agreement shall have
the meanings set forth in the Purchase and Sale Agreement. Environmental
Remediation Cost shall be defined as costs associated with the response to any
governmentally ordered cleanup of the Property including costs arising from any
site assessment, site evaluation, testing, sampling, monitoring, modeling,
remediation, or clean-up required by any federal or state agency or authority
through any administrative order, unilateral order, consent order, or judicial
order including, but not limited to any remediation actions required under RCRA
or CERCLA relating to the Property. Buyer agrees that the Environmental
Remediation Cost is not subject to the contribution defense under 42 U.S.C.
9613(f)(1) as held in Cooper Industries v. Aviall, 125 U.S. 577 (2004). To the
extent such a defense is applicable, Buyer hereby waives said defense and agrees
not to raise it in any adversarial proceeding between the parties.

2. Obligation of Buyer and Bluefield. In the event that environmental
remediation becomes necessary or is required by any governmental agency, Buyer
and Bluefield shall assert claims under insurance policies issued by previous
insurance coverage providers to it or its predecessors in interest up to the
conveyance of the Property to Diversified Energy Company. The Buyer and
Bluefield shall use its best efforts including asserting claims in litigation,
if appropriate and upon the demand of Seller, to procure insurance coverage from
the previous insurance coverage providers and shall immediately apply all
proceeds received from insurers in payment of claims for Environmental
Remediation Costs either by direct payment to those engaged in remediation or as
reimbursement to the Seller for amounts paid for remediation.

3. Cost Indemnification by Buyer. To the extent not covered by proceeds from
claims asserted under insurance policies issued by previous insurance coverage
providers as set out in Paragraph 2 above,

(a) Buyer shall cause Bluefield Gas Company to reimburse Seller, its Affiliates
and respective successors (Seller Indemnified Party), 25% of the amount actually
paid by the Seller in connection with Environmental Remediation Cost relating to
the use of the Property prior to execution of this Indemnification Agreement.

(b) The foregoing obligation of cost indemnification of Seller Indemnified
Parties set forth above shall be subject to each of the following limitations:

(i) The Seller shall undertake and pay for any governmentally mandated
environmental remediation and shall make remediation program decisions in
consultation with the Buyer or with an advisor mutually acceptable to the Buyer
and Seller. Failure of Buyer to actively participate in remediation decisions or
consultations shall not prejudice Seller’s rights under this Indemnification
Agreement

 



--------------------------------------------------------------------------------

(ii) The Buyer, in addition to it’s obligations in paragraph 2., shall
demonstrate the use of good faith best efforts in seeking recovery of
Environmental Remediation Costs from any and all possible third parties (other
than the Seller and its affiliates), including but not limited to previous
owners of the Property and shall return any costs recovered from such parties
immediately upon receipt to Seller.

(iii) Buyer agrees to seek recovery of 100% of any cost associated with
Environmental Remediation Costs from the rate payers of Bluefield Gas Company
and shall return any cost received from rate payers attributable to
Environmental Remediation Costs to Seller on a monthly basis and for the term
that the costs are recovered.

(c) The indemnities provided herein shall survive the Closing. The indemnity
provided shall be the sole and exclusive remedy of the Seller Indemnified
Parties against the Buyer at law or in equity relating to this Agreement, and
shall be in lieu of any and all other rights or claims which Seller may have.

4. Other Indemnification Matters.

(a) The amount of any Environmental Remediation Costs for which indemnification
is provided under this Indemnification Agreement shall be computed net of any
insurance or other proceeds received or recoverable by the indemnified party in
connection with same.

(b) Each party agrees that it shall pursue in good faith claims under any
applicable insurance policies and against other third parties who may have
responsibility for Environmental Remediation Costs.

(c) The Buyer agrees to use its good faith best efforts to recover any
Environmental Remediation Costs through rate recovery mechanisms available to
the Buyer’s affiliate Bluefield Gas Company.

 

SELLER

 

RGC RESOURCES, INC.

By:   /s/ John B. Williamson, III   John B. Williamson, III, President & CEO

 

 

 



--------------------------------------------------------------------------------

BUYER

 

ANGD LLC

By:   /s/ John W. Ebert       John W. Ebert; CEO